Mr. Justice Clayton
delivered the following dissenting opinion :
I do not concur in the opinion of the majority of the court, in this case ; and I proceed to state the grounds of my dissent, rather in obedience to the requisitions of the statute, than from any wish of my own.
The lien of the judgment, as created by the act of 1824, extends to all the property of the defendant. This lien is, at first, a general one; but when the execution is issued, and is levied, it ceases to be general, and becomes special, and fixed to that property on which the levy is made. Lusk v. Ramsay, 3 Munford. When the property thus levied on is sold, if it does not produce enough to pay the debt, the general judgment lien again comes into existence. Estell v. Mitchell, 8 Yerger, 452. But when it is revived, it cannot overreach sales made in the interim, by other executions ; to give it that effect, would be to extend the doctrine of relation beyond its legitimate scope. That never goes so far as to interfere with the rights of third *438persons. Griswold v. Bard, 4 Johns. 230. My conclusion, therefore, is, that sales under executions, made during the suspension of proceédings by the valuation law, are valid, though they take place under junior judgments.
I entertain, moreover, a strong conviction, that the valuation law was, as to contracts made before its passage, unconstitutional. My opinion is not unsupported by adjudications upon similar statutes. 5 Monroe, 98. January v. January, 7 Monroe, 544. Peck’s Rep. p. 1. Bronson v. Kinzie, 17 Peters & 1 Howard’s U. S. Rep.
If the delay proceeded from a law which had no binding efficacy, it was not justifiable on the part of the plaintiff, and he ought not now to be permitted to interfere with the rights of those who did proceed. The delay is attributable to the negligence or folly of the plaintiff, as in the case of Wood v. Torrey, 6 Wend., and its consequences should rest on him alone.
I cannot give sanction to a law which I believe to be unconstitutional, merely because the point has not been made in argument.
It is unnecessary to go more into detail, because the opinion of the other judges settles the law.